Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 8/15/2022, has been entered. 
Claims 7-10 and 16-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 is rejected as failing to comply with the written description requirement because the Applicant’s original specification did not describe the claimed subject matter.  Specifically, the Applicant’s figure 6A shows a display component comprising: a first liner LNR1, a second liner LNR2, first adhesive layer OCA1 and second adhesive layer OCA2; the Applicant’s figure 6B-C show that the first liner LNR1 is removed before the adhesive layers OCA1-2 are attached to the display panel DP.  Therefore, the Applicant’s original disclosure does not teach or suggest “wherein the first adhesive layer and the second adhesive layer is attached to a display panel when the first liner is removed from the first adhesive layer and the second adhesive layer” because the adhesive layers are not attached when the first liner is removed.  Instead, the adhesive layers are attached after the first liner is removed.  Claims 8-10 are rejected because of their dependence on claim 7.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2017/0367173 A1), hereafter referred to as Park.

As to claim 7, Park discloses a display component (fig 4-5; [0028]-[0029]), comprising: 
a first liner (fig 4, liner 370) that includes a first area (see annotated figure 4 below for first area, second area and third area of liner 370) and a second area (see annotated figure 4 below for first area, second area and third area of liner 370) separate from the first area by a predetermined distance (see annotated figure 4 below for first area, second area and third area of liner 370), and a third area (see annotated figure 4 below for first area, second area and third area of liner 370) between the first area and the second area, wherein the first area and the second area are directly connected to each other through the third area (liner 370 has the third area directly connecting the first and second areas);
a first adhesive layer (layer 360 on first area of liner 370) disposed on the first area of the first liner (370);
a second adhesive layer (layer 360 on second area of liner 370) disposed on the second area of the first liner (370); and
a second liner (liner 350) disposed on the first adhesive layer (layer 360 of first area) and the second adhesive layer (layer 360 of second area), 
wherein the second liner (350) includes a connection portion that overlaps the third area (portion of 350 that overlaps the 3rd area in annotated figure 4 below) and connects the portion of the second liner that is disposed on the first adhesive layer (portion of 350 over the first area shown in annotated figure 4 below) and the portion of the second liner that is disposed on the second adhesive layer (portion of 350 that is disposed over the second area shown in annotated figure 4 below). 
The limitation reciting "wherein the first adhesive layer and the second adhesive layer is attached to a display panel when the first liner is removed from the first adhesive layer and the second adhesive layer” specifies an intended use or field of use, and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). 

    PNG
    media_image1.png
    396
    543
    media_image1.png
    Greyscale


As to claim 8, Park discloses the display component of claim 7 (paragraphs above),
wherein the first liner (370) is removable from the first adhesive layer and the second adhesive layer (fig 5a-d shows the liner 370 is removed from adhesive 360). 

As to claim 9, Park discloses the display component of claim 7 (paragraphs above),
wherein the second liner (350) is removable from the first adhesive layer and the second adhesive layer (fig 5a-d shows the liner 350 is removed from adhesive 340). 

As to claim 10, Park discloses the display component of claim 7 (paragraphs above),
wherein the first adhesive layer and the second adhesive layer include an identical material ([0104]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ahn et al. (US Pub. No. 2019/0014669 A1), hereafter referred to as Ahn. 

As to claim 16, Park discloses a method of manufacturing a display device (figs 4-5; [0028]-[0029]), the manufacturing method comprising:
providing a display panel (110; [0034]) that includes a first non-bendable area (area corresponding to 310), a second non-bendable area (area corresponding to 320), and a bendable area (area corresponding to 330);
disposing a first adhesive layer (adhesive layer 360 in region corresponding to 310) on a second surface (bottom surface) of the display panel (110) at a position that corresponds to the first non-bendable area (area corresponding to 310), 
disposing a second adhesive layer (adhesive layer 360 in region corresponding to 320) on the second surface (bottom surface) of the display panel (110) at a position that corresponds to the second non-bendable area (corresponding to 320), 
wherein disposing the first adhesive layer and disposing the second adhesive layer comprises:
providing a display component (fig 4-5; [0028]-[0029]) that comprises a first liner (fig 4, liner 370) that includes a first area (area of liner 370 on 310) and a second area (area of liner 370 on 320) separate from the first area by a predetermined distance (separation 330), and a third area (area of liner 370 on 330) between the first area and the second area, wherein the first area and the second area are directly connected to each other through the third area (liner 370 has the third area directly connecting the first and second areas); the first adhesive layer (layer 360 on area of 370 under of 310) disposed on the first area of the first liner (370); the second adhesive layer (layer 360 on area of 370 under 320) disposed on the second area of the first liner (370); and a second liner (liner 350) disposed on the first adhesive layer (layer 360 under area of 310) and the second adhesive layer (layer 360 under area of 320);
 disposing a first protection film base (310) on the first adhesive layer (layer 360 corresponding to area of 310), and
disposing a second protection film base (320) that differs from the first protection film base (310 differs in shape from 320) on the second adhesive layer (layer 360 corresponding to area of 320), 
wherein the first non-bendable area (area corresponding to 310) and the second non-bendable area (corresponding to 320) are separated from each other with the bendable area (corresponding to 330) in between. 
Park does not disclose disposing a third protection film on a first surface of the display panel that is opposite to the second surface. 
Nonetheless, Ahn discloses disposing a third protection film (figs 3B-C, SCF) on a first surface of a display panel (top surface of display panel DP) that is opposite to a second surface (bottom surface of display panel DP), such that the third protection film (SCF) covers a first non-bendable area (fig 3C, portion of DP on layer AM4-1), a second non-bendable area (portion of DP attached to AM4-2), and a bendable area (curvature area CA).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to dispose the third protection film on the first surface of the display panel of Park as taught by Ahn since this will improve the control of stress effects on the display device.  

As to claim 19, Park in view of Ahn discloses the manufacturing method of claim 16 (paragraphs above).
Park further discloses removing the first liner (fig 5a-b, liner 370 is removed) of the display component;
attaching the first adhesive layer and the second adhesive layer to the second surface of the display panel (fig 5a-b, [0098]); and 
removing the second liner (liner 350) of the display component ([0098]).

As to claim 20, Park in view of Ahn discloses the manufacturing method of claim 19 (paragraphs above).
Park further discloses wherein the first adhesive layer and the second adhesive layer include an identical material (360; [0093]). 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ahn and further in view of Kim et al. (US Pub. No. 2017/0352834 A1), hereafter referred to as Kim. 

As to claim 18, Park in view of Ahn discloses the manufacturing method of claim 16 (paragraphs above),
Park further discloses wherein the second protection film base (300) comprises plastic ([0058]). 
Park does not explicitly disclose wherein the plastic is polyimide. 
Nonetheless, Kim discloses wherein a plastic protection film base is made of polyimide ([0059]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the plastic protection film of Park from polyimide as taught by Kim since polyimide provides a good barrier for contamination for the display while also preventing cracking in the protection film layer. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ahn (US Pub. No. 2017/0075464 A1), hereafter referred to as Ahn2.

As to claim 17, Park in view of Ahn discloses the manufacturing method of claim 16 (paragraphs above). 
Park does not disclose wherein the first protection film base comprises glass.
Nonetheless, Ahn2 discloses wherein a first protection film includes glass (fig 3A, first protection film 108; [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first protection film of Park with glass as taught by Ahn2 since a thin glass layer will provide support for a display module with a large area.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 

Applicant argued that the bottom adhesive material 360 is not attached to the first substrate 110 of the display panel 100, and therefore does not teach all of the limitation of claim 7.  
Examiner disagrees because this limitation is an intended use of the claimed display component that comprises the first liner and the second liner.  This is clear because the Applicant does not have any component or structure that includes the first liner, the second liner and the display panel because the structure that includes the first liner cannot also have the display panel.  

Applicant argued that Park’s top release paper 350 lacks a connection portion that connects the portion disposed on the pad part and the portion disposed on the display part. 
Examiner disagrees because Park does show this limitation as shown in annotated figure 4 above.  

Applicant argued that Park does not disclose a third protection film on a first surface of the display panel that is opposite to the second surface. 
This argument is moot in view of new ground of rejection. 

Pertinent Art
US 2020/0388197; US 2019/0146261; US 2017/0323779; and US 20160172427 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/12/2022